Citation Nr: 1125921	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-36 056	)	DATE
	)
	)



On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




INTRODUCTION

The appellant had a period of initial active duty for training from February 22 to July 28, 2000.  He also had periods of active duty from February 27 to December 30, 2003, and from February 19 to August 15, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When the appellant filed his appeal, he sought service connection for a left knee disability and for a right hand disability caused by a healed fracture.  During the pendency of the appeal, by a February 2010 rating decision, the RO granted service connection for a healed fracture of the right hand with functional deficit, rated as traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Because of the grant by the RO, the right hand issue is no longer on appeal.


FINDING OF FACT

On April 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he desired to withdraw his appeal of the claim of service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


